DETAILED ACTION
In Reply filed on 01/06/2022, claims 1-15 are pending. Claims 2, 9, and 15 are currently amended. No claim is canceled, and no claim is newly amended. Claims 1-15 are considered in this Office Action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant's election with traverse of Group I (claims 1-8) in the reply filed on 01/06/2022 is acknowledged.  The traversal is on the ground(s) that Ng (WO 2015108546 A2) does not teach “to determine an amount of cooling agent to be applied based on a proportion of build material to remain unfused in a layer.”  This is not found persuasive because for the following reasons:
Ng teaches that 
A method of generating a three-dimensional object, the method comprising:
applying energy to a layer of delivered build material to cause a first portion of the layer to coalesce and solidify in a first pattern; and
selectively delivering a cooling agent on a second portion of the layer of the build material to reduce a temperature of the second portion in a second pattern derived from data representing a measured temperature distribution from the layer or representing a temperature distribution predicted by a thermal process model (claim 10). 

Here, “a first portion of the layer which coalesces and solidify by application of energy“ generates variations in data obtained from “a measured temperature distribution from the layer” and “a temperature distribution predicted by a thermal process model,” and thus, “selective delivering of a cooling agent on a second portion of the layer” is . 
The requirement is still deemed proper and is therefore made FINAL. 
Applicant's election of Group I (claims 1-8) would be considered in this Office Action. 

Claim Interpretation
Claim 1 recites the limitation “a proportion of a layer of build material which is intended to remain unfused in an additive manufacturing process” in lines 2-3. The underlying term “proportion” means, by definition, comparative relation between two things (see, for example, https://www.dictionary.com/browse/proportion), but the limitation does not recite another thing (i.e., the denominator in a proportion) to which 

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 recites the limitation “when the proportion of that portion of the layer which is intended to remain unfused” in lines 1-3, and it should be corrected to “when the proportion of [[that]] a portion of the layer which is intended to remain unfused”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims 1-8 recite determining steps (claims 1-3), data processing steps (claims 3-7), or a simple generating step (claim 8). 
The abstract idea of claim 1 would be two determining steps. It seems like the two steps could be done mentally (even though the claims say that these steps are done by a processor). Once you have determined an amount of cooling agent to apply 
Also, this judicial exception is not integrated into a practical application because the claim does not recite any additional elements that are significantly more than the abstract idea – both of the determining steps are abstract ideas.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element of using a processor to perform both the determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, claim 1 is not patent eligible. 
The abstract ideas of claims 2-8 would be determining steps (claims 2-3), data processing steps (claims 3-7), or a simple generating step (claim 8). The abstract ideas are not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as discussed above with respect to claim 1. In particular, although claim 8 recites “generating at least one layer of an object using the determined amount of cooling agent,” it is still not sufficient enough to determine whether significantly more than the abstract idea is integrated into the abstract idea because the generating step can be done with no more than mere instructions to generate (a model of) one layer of an object using a generic computer component. Thus, claims 2-8 are not patent eligible. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nauka et al. (US 20160332374 A1, hereinafter Nauka). 
Regarding claim 1, Nauka teaches a method comprising: 
determining, using at least one processor (¶ [0020]-¶ [0024]: system controller 210 including processor 212), a proportion of a layer of build material which is intended to remain unfused in an additive manufacturing process (¶ [0017]: at block 102, energy may be applied to a layer of build material to cause a first portion of the layer to coalesce and solidify in a first pattern.  ¶ [0024]: the system 200 may include a coalescing agent distributor 202 to selectively deliver coalescing agent to successive layers of build material provided on a support member 204; ¶ [0054]: the controller 210 may control the selective delivery of coalescing agent to a layer of provided build material in accordance with instructions comprising coalescing agent delivery control data; ¶ [0055]: the agent delivery control data 208 may define for each slice of the three-dimensional object to be generated the portions or the locations on the build material; ¶ [0057]: each slice may define a portion of a respective layer of build material that is to be solidified by the additive manufacturing system; claim 10; FIGURES 1-3; of note, although Nauka does not explicitly discloses that “a proportion of a layer of build material which is intended to remain unfused,” it is obvious to one of ordinary skill in the art the proportion would be able to determined based on a portion of build material which is or intended to be coalesced and solidified as the irradiation energy is selectively applied and/or the coalescing agent is selectively applied (i.e., a portion of a layer of build material which is intended to fused) is determined by subtracting the fused portion from the overall build layer); and 
determining, using at least one processor (¶ [0020]-¶ [0024]: system controller 210 including processor 212), based on the proportion, an amount of cooling agent to apply to the layer of build material (¶ [0017]: at block 104, a cooling agent may be selectively delivered on a second portion of the layer of the build material to reduce a temperature of the second portion in a second pattern; ¶ [0025]: the system 200 may also include a cooling agent distributor 206 to selectively deliver cooling agent to a layer of build material provided on the support member 204; ¶ [0059]:  the cooling agent delivery control data may, for example, be generated based on temperature feedback, thermal process models, as will be discussed at block 308; ¶ [0080]: if cooling agent 406 is delivered to portions of the build material where coalescing agent 404 is not delivered, then build material on which the cooling agent 406 has been delivered may be prevented from reaching temperatures at or above the melting point of the build material, and in some examples, to help reduce the effects of lateral coalescence bleed when energy is applied in block 312, the cooling agent 406 may be delivered in regions that are (1) high temperature, and (2) adjacent to where coalescing agent 404 is delivered; ¶ [0081]: if cooling agent 406 is delivered to portions of the build material where coalescing agent 404 is delivered, then the cooling agent 406 may not necessarily be intended to prevent melting, but instead may reduce undesired accumulation of heat in the build material; claim 10: of note, although Nauka does not explicitly disclose that “based on the proportion (i.e., a proportion of a layer of build material which is intended to remain unfused), an amount of cooling agent 406 is determined,” it is a portion of build material which is or intended to be coalesced and solidified as the irradiation energy is selectively applied and/or the coalescing agent is selectively applied (i.e., a portion of a layer of build material which is intended to fused) to determine the amount of cooling agent, as explained above). 
Regarding claim 3, Nauka teaches that the method comprises: 
determining, using at least one processor, a predicted heat distribution map for the layer of build material (claim 2: selectively delivering a cooling agent on a second portion of the layer of the build material to reduce a temperature of the second portion in a second pattern derived from data representing a measured temperature distribution from the layer or representing a temperature distribution predicted by a thermal process model; ¶ [0059]: the cooling agent delivery control data may, for example, be generated based on temperature feedback, thermal process models, as will be discussed at block 308; ¶ [0072]: the controller 210 may generate the temperature distribution 500a based on a thermal process model which mathematically models heat diffusion based on the coalescing agent delivery control data) ; 
determining, using at least one processor, a layer object density map (¶ [0057]: the coalescing agent delivery control data may be generated based on object design data representing a three-dimensional model of an object to be generated, and/or from object design data representing properties of the object, and the object property data may define properties of the object such as density, surface roughness, strength, and the like; of note, the Applicant discloses that a layer object density map may comprise processing a map or plane representing a slice of a virtual build volume or object model, which may in some examples to be the same map or plane used in block 302 (Instant Specification: ¶ [0030], as published in US 20210323239 A1), and thus, the “object design data” of Nauka itself would be considered as a layer object density map); and 
combining, using at least one processor, the predicted heat distribution map with the layer object density map to determine a cooling agent distribution function (i.e., cooling agent delivery control data) (¶ [0074]: the controller 210 may obtain agent control delivery data 208, such as cooling agent delivery control data, based on the determined temperature distribution 500a that was determined based on temperature feedback, thermal process models, or look up tables; ¶ [0072]: the controller 210 may generate the temperature distribution 500a based on a thermal process model which mathematically models heat diffusion based on the coalescing agent delivery control data). 
Here, a temperature distribution predicted by a thermal process model (i.e., predicted heat distribution map) determines the cooling agent delivery control data (i.e., cooling agent distribution function) (¶ [0059]), and the temperature distribution by the thermal process model is derived in consideration of coalescing agent delivery control data (¶ [0072]), and the coalescing agent delivery control data is derived in consideration of object design data representing properties of the object  (i.e., a layer object density map) (¶ [0057]), thus, the temperature distribution and the object design data with 
Regarding claim 6, Nauka teaches that the method comprises using the cooling agent distribution function to determine (i.e., the cooling agent delivery control data), using at least one processor, an amount of cooling agent for each of a plurality of locations in the layer of build material (¶ [0075]: At 310, a cooling agent 406 may be selectively delivered to one or more portions of the surface of the layer 402 b of build material; ¶ [0078]: the controller 210 controls the coalescing agent distributor 202 to selectively deliver the coalescing agent 404 one or more of before, after, and during controlling the cooling agent distributor 202 or 206 to selectively deliver cooling agent 406; ¶ [0079]: an amount of and location of cooling agent 406 may be selectively delivered to transition to the temperature distribution 500 a to a predetermined target temperature distribution; claim 4; FIGURES 1-6).
Regarding claim 7, Nauka teaches that determining the proportion of a layer of build material which is intended to remain unfused comprises partitioning the layer into a plurality of columns, and determining a proportion of each column which comprises build material which is intended to remain unfused (¶ [0055]: the agent delivery control data 208 may define for each slice of the three-dimensional object to be generated the portions or the locations on the build material at which at least one of coalescing agent and cooling agent is to be delivered; ¶ [0057]: the coalescing agent delivery control data may be generated based on object design data representing a three-dimensional model of an object to be generated). Of note, although Nauka does not explicitly teach the recited partitioning and determining (i.e., partitioning into a plurality of columns and 
Regarding claim 8, Nauka teaches that the method further comprises generating at least one layer of an object using the determined amount of cooling agent (¶ [0055]: The agent delivery control data 208 may define for each slice of the three-dimensional object to be generated the portions or the locations on the build material, if any, at which at least one of coalescing agent and cooling agent is to be delivered; ¶ [0079]; claim 4).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nauka as applied to claims 1 and 3 above, further as evidenced by Wikipedia (“Finite element method,” as published on 17 April 2018, available at https://en.wikipedia.org/w/index.php?title=Finite_element_method&oldid=836909436, hereinafter Wikipedia), and further in view of YouTube (“Matlab Finite Element Method FEM 2D Gaussian points,” as published on 21 April 2018, available at https://www.youtube.com/watch?v=a8cSL4XLCj4, hereinafter YouTube)
Regarding claims 4 and 5, Nauka teaches that determining the predicted heat distribution map comprises convolving a map representing locations within the layer which are intended to fuse and comprising the map representing locations within the layer which are intended to fuse prior to convolving the map (¶ [0072]: the controller 210 may generate the temperature distribution 500a based on a thermal process model which mathematically models heat diffusion based on the coalescing agent delivery control data (i.e., the layer which are intended to fuse), and the model may involve solving the heat equation using finite element analysis, or may involve any other suitable method). 
Wikipedia teaches that the finite element method (FEM) or finite element analysis (FEA), is a numerical method for solving problems of engineering and mathematical physics (page 1, 1st paragraph). The method yields approximate values of the unknowns at a discrete number of points over the domain (i.e., a map representing locations within the layer as recited in claims 4), and to solve the problem, it subdivides a large problem into smaller, simpler parts that are called finite elements (i.e., downscaling the map representing locations within the layer as recited in claim 5), and the simple equations that model these finite elements are then assembled into a larger system of equations that models the entire problem (page 1, 1st paragraph). FEM then uses variational methods from the calculus of variations to approximate a solution by minimizing an associated error function (page 1, 1st paragraph).
However, Nauka as evidenced by Wikipedia does not explicitly teach that the convolution is performed with a 2D Gaussian kernel. 
YouTube teaches a method of finite element analysis in the use of 2D Gaussian points (1st page of the attached NPL, title). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to combine the method of finite element analysis of Nauka with a known method of 2D Gaussian kernel analysis in order to obtain known results or a reasonable expectation of the successful result of processing finite element analysis with a normalized distribution. 
Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Regarding claim 2, Nauka teaches all the claimed limitations but does not specifically teach that the determined amount of cooling agent to apply is higher when the proportion of that portion of the layer which is intended to remain unfused as compared to a portion of the layer to be fused is higher than when the proportion of the portion of the layer which is intended to remain unfused as compared to the portion of the layer to be fused is lower.
	Yoshinari (US 20190054701 A1) teaches a method and an apparatus of 3D objects, and a control unit calculates a required quantity of the heat to be input to the designated position, based on heat capacity of the designated position of the powder layer, to set a temperature of the designated position at a desired temperature at a future designated time. Heat capacity of a measurement area in a modeled surface is obtained as an absolute value by simple calculation of a temperature, a quantity of heat input, and heat loss of the measurement area, and an absolute value of electron beam irradiation amount is calculated by setting temperature distribution of the modeled surface to desired temperature distribution (¶ [0116], ¶ [0058], ¶ [0093], ¶ [0094], ¶ [0106]). Here, the heat capacity is not compared with the values of the material-specific heat capacity (i.e., heat capacity of an unfused portion of build material vs. heat capacity of a fused portion of build material) (see FIGURES 3, and 18-20), but it is derived from a quantity of heat input and output in a build area. Although a portion of an Yoshinari does not specifically teach or suggest that the higher proportion of the amount of unfused/fused, and the higher amount of cooling (i.e., at least higher temperature measurement on a build layer).
	Thus, Nauka in view of Yoshinari does not teach, suggest, or motivate all the claimed limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        
/LEITH S SHAFI/Primary Examiner, Art Unit 1744